Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered February 3, 2003, convicting defendant, after a nonjury trial, of burglary in the second degree, criminal possession of a weapon in the fourth degree and resisting arrest, and sentencing him to concurrent terms of five years, one year and one year, respectively, unanimously affirmed.
The court properly denied defendant’s suppression motion. When defendant gave highly suspicious answers to an officer’s lawful request for information about a loud crashing noise in the immediate vicinity, including answers that were inconsistent with the officer’s own observations, the encounter escalated to the point where the officer had a founded suspicion that criminality was afoot, which justified the officer in asking defendant whether he had any weapons on him (see People v De Bour, 40 NY2d 210, 223 [1976]; People v McPherson, 286 AD2d 616 [2001], lv denied 97 NY2d 685 [2001]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.